Exhibit 10.39

 

[g287991jei001.gif]

 

CVS CAREMARK CORPORATION

RESTRICTED STOCK UNIT AGREEMENT — ANNUAL GRANT

GRANT DATE:  DATE

 

1.              Pursuant to the provisions of the 2010 Incentive Compensation
Plan (the “ICP”) of CVS Caremark Corporation (the “Company”), on the date set
forth above (the “Grant Date”), the Company has awarded and hereby evidences the
Restricted Stock Unit (“RSU”) Award to the person named below (the
“Participant”), subject to the terms and conditions set forth or incorporated in
this RSU agreement (the “Agreement”),.  The ICP is hereby made a part hereof and
Participant agrees to be bound by all the provisions of the ICP.  Capitalized
terms not otherwise defined herein shall have the meaning assigned to such
term(s) in the ICP.  On the Grant Date specified above, the Fair Market Value
(the “FMV”), which is the Closing Price of the Company’s common stock on the
Grant Date, of each RSU equals $45.07.

 

Participant:

Employee ID:

RSUs (#):

 

2.              Each RSU represents a right to a future payment of one share
(“Share”) of Common Stock ($0.01 par value) of the Company.  Subject to required
tax withholding, if applicable, such payment shall be in Shares.

 

3.              (a)                                 To the extent dividends are
paid on Shares while the RSUs remain outstanding and prior to the Settlement
Date (as defined below), subject to Section 5(b), Participant shall be entitled
to receive a cash payment in an amount equivalent to the cash dividends with
respect to the number of Shares covered by the RSUs; provided, however, that no
dividends shall be payable with respect to any RSUs forfeited on or prior to the
dividend payment date.

 

(b)                                 Participant hereby agrees that the Company
may withhold from the dividend equivalent amounts referred to in Paragraph
3(a) above amounts sufficient to satisfy the applicable tax withholding in
respect of such dividend equivalent payments.

 

4.              Subject to the terms and conditions of the ICP and this
Agreement, including Section 5 below, and subject to Participant’s continued
employment, Participant shall be entitled to receive (and the Company shall
deliver to Participant) the Shares within sixty (60) days following the Vesting
Date set forth herein, unless delivery of the Shares has been deferred in
accordance with Section 5 below (the date of delivery of the Shares being
hereafter referred to as the “Settlement Date”).  The “Vesting Date,” except as
otherwise provided in Section 7, shall be the fourth anniversary of the Grant
Date.

 

5.              (a)                                 In accordance with
rules promulgated by the Management Planning and Development Committee of the
Board of Directors (the “Committee”), Participant, to the extent eligible under
the CVS Caremark Deferred Stock Compensation Plan, may elect to defer delivery
of Shares in settlement of RSUs covered by this Agreement.  Any such deferred
delivery date elected by Participant shall become the Settlement Date for
purposes of this Agreement.

 

(b)                                 Notwithstanding Section 3(a), to the extent
dividends are paid on such deferred Shares following the Vesting Date and prior
to the Settlement Date, Participant shall be entitled to receive  a number of
additional deferred Shares equal to: (x) the amount of dividend per Share as
declared by the Company’s Board of Directors on the Company’s common stock
multiplied by (y) the number of deferred Shares held by Participant on the
record date of such dividend, divided by (z) the FMV of a Share on such dividend
payment date.  The Company may decrease the number of additional deferred Shares
calculated as provided herein by the number of Shares sufficient to satisfy the
applicable tax withholding in respect of such dividend equivalent payments.

 

6.              Except as may be elected by Participant, on the Vesting Date or
the Settlement Date, as the case may be, the number of Shares to be delivered by
the Company to Participant shall be reduced by the smallest number of Shares
having a FMV at least equal to the dollar amount of Federal, state or local tax
withholding required to be withheld by the Company with respect to such RSUs on
such date.  In lieu of having the number of Shares underlying the RSU reduced,
Participant may elect to pay the Company for any amounts required to be withheld

 

1

--------------------------------------------------------------------------------


 

by the Company in connection with the vesting of the RSUs or delivery of the
Shares pursuant to the Agreement.  Such election may be made electronically at
any time prior to the Settlement Date of the RSUs.

 

7.              (a)                                 Except as provided in
Paragraphs 7 (b) — (f) below, if, for any reason, Participant ceases to be
employed by the Company, or a subsidiary of the Company, all RSUs not then
vested in accordance with Section 4 above shall be immediately forfeited.

 

(b)                                 In the event Participant ceases to be
employed by the Company, or any subsidiary of the Company, by reason of death,
RSUs not then vested in accordance with Section 4 will become immediately vested
and the Vesting Date shall be the date of death.

 

(c)                                  In the event Participant ceases to be
employed by the Company, or any subsidiary of the Company, by reason of total
and permanent disability (as defined in the Company’s Long-Term Disability Plan,
or, if not defined in such Plan, as defined by the Social Security
Administration), the RSUs shall vest on a pro rata basis as follows:  the total
number of RSUs vested as of the termination date, which is the last date that
the Participant is employed by the Company or any subsidiary of the Company,
shall be equal to the number of RSUs granted on the Grant Date multiplied by the
following fraction:  (A) the numerator shall be the whole number of months
elapsed since the Grant Date and (B) the denominator shall be forty-eight (48). 
For purposes of this calculation, the number of months in the numerator in
sub-section (A) above shall include any partial month in which Participant has
worked.  For example, if the time elapsed between the Grant Date and the
Termination Date is eight months and five days, the numerator in sub-section
(A) above shall be nine.  The Vesting Date shall be the date the employee ceases
to be employed by the Company.

 

(d)                                 In the event Participant ceases to be
employed by the Company or any subsidiary of the Company and receives severance
pay, RSUs not vested at the time of termination but scheduled to vest during the
severance period set forth in the separation agreement setting forth the
severance pay shall continue to vest during such severance period. Such RSUs
shall vest and settle in accordance with Section 4 of this Agreement, provided
Participant remains in compliance with the 2012 Employee Agreement.  Failure to
comply with the 2012 Employee Agreement will result in forfeiture of all
outstanding RSUs or the right to receive Shares subject to the RSUs as of the
date of noncompliance.  All RSUs not scheduled to vest during the specified
severance period shall be forfeited on the employment termination date. During
any severance period, Participant is eligible to receive dividend equivalents on
outstanding RSUs as described in Paragraph 3(a) above.

 

(e)                                  Notwithstanding the above, (i) the
provisions of Section 10 of the ICP shall apply in the event of a Change in
Control (as defined in Section 10) and (ii) the provisions of
Section 7(e)(iv) of the ICP shall apply.

 

(f)                                   For purposes of this Section 7, transfer
of employment of Participant from the Company to a subsidiary of the Company,
transfer among or between subsidiaries, or transfer from a subsidiary to the
Company shall not be treated as cessation of employment.

 

8.              An RSU does not represent an equity interest in the Company and
carries no voting rights.  Participant shall have no rights of a shareholder
with respect to the RSUs until the Shares have been delivered to Participant.

 

9.              Neither the execution and delivery hereof nor the granting of
the award evidenced hereby shall constitute or be evidence of any agreement or
understanding, express or implied, on the part of the Company or its
subsidiaries to employ Participant for any specific period.

 

10.       Any notice required to be given hereunder to the Company shall be
addressed to:

 

CVS Caremark Corporation

SVP, Chief Human Resources Officer

One CVS Drive

Woonsocket, RI 02895

 

and any notice required to be given hereunder to Participant shall be addressed
to such Participant at the address shown on the records of the Company, subject
to the right of either party hereafter to designate, in writing, to the other,
some other address.

 

11.       All decisions and interpretations made by the Board of Directors or
the Committee with regard to any question arising hereunder or under the ICP
shall be binding and conclusive on all persons.  In the event of any
inconsistency between the terms hereof and the provisions of the ICP, the ICP
shall govern.

 

2

--------------------------------------------------------------------------------


 

12.       The vesting of the RSUs and any rights or benefits associated with the
RSUs awarded pursuant to this Agreement is expressly subject to and contingent
upon the requirement that the Participant shall have fully executed and
delivered to the Company NO LATER THAN June 18, 2012, the restrictive covenant
agreement required by CVS Caremark Corporation (the “2012 Employee Agreement”),
unless such requirement is waived by the Company in its sole discretion because
Participant has an employment agreement which contains the restrictions deemed
appropriate by the Company.  Delivery of Participant’s fully executed 2012
Employee Agreement must be made by hand or mail to:

 

Executive Compensation

CVS Caremark Corporation

One CVS Drive

Woonsocket, RI 02895

 

Participant may not make such acceptance or delivery by electronic means. 
Participant acknowledges and agrees that failure to execute and return the 2012
Employee Agreement by the date stated above, except as otherwise waived by the
Company, will result in forfeiture of the RSUs, any dividend equivalents, and
any right to receive Shares.  Participant further acknowledges and agrees the
grant of RSUs under this Agreement is good and sufficient consideration for the
2012 Employee Agreement.

 

13.       By accepting this Award, Participant acknowledges receipt of a copy of
the ICP, and agrees to be bound by the terms and conditions set forth in this
Agreement and the ICP as in effect from time to time, including the requirement
that Participant sign and return the 2012 Employee Agreement by June 18, 2012,
as set forth in Section 12.

 

14.       By accepting this Award, Participant further acknowledges that the
Federal securities laws and/or Company’s policies regarding trading in its
securities may limit or restrict Participant’s right to trade Shares, including
without limitation, sales of Shares acquired in connection with RSUs. 
Participant agrees to comply with such Federal securities law requirements and
Company policies, as such laws and policies may be amended from time to time.

 

15.       Section 409A of the Internal Revenue Code.  The Company intends that
this Agreement not violate any applicable provision of, or result in any
additional tax or penalty under, Section 409A of the Internal Revenue Code of
1986 (the “Code”), as amended, and that to the extent any provisions of this
Agreement do not comply with Code Section 409A the Company will make such
changes in order to comply with Code Section 409A to the extent it considers
reasonable.  In all events, the provisions of CVS Caremark Corporation’s 409A
Universal Definitions Document are hereby incorporated by reference and to the
extent required to avoid a violation of the applicable rules under all
Section 409A by reason of Section 409A(a)(2)(B)(i) of the Code, payment of any
amounts subject to Section 409A of the Code shall be delayed until the relevant
date of payment that will result in compliance with the rules of
Section 409A(a)(2)(B)(i) of the Code.  For purposes of any provision of this
Agreement providing for the payment of any amounts or benefits upon or following
a termination of employment, references to the “termination of employment” (and
corollary terms) shall be construed to refer to “separation from service”
(within the meaning of Treas. Reg. Section 1.409A-1(h)). Notwithstanding the
foregoing, the Company makes no representations as to the tax treatment or
consequences of any payment made hereunder, and Participant, by accepting this
Award, acknowledges that Participant shall be solely responsible for same.

 

16.       Recoupment of Restricted Stock Unit Award Due to Material Fraud or
Financial Misconduct.

 

Participant shall immediately repay to the Company the value of any pre-tax
economic benefit that Participant derived from such RSUs, if the Board
determines that misconduct has occurred in a manner which subjects Participant
to recoupment under the Company’s recoupment policy, as in effect from time to
time.  The amount to be repaid by Participant shall be the amount necessary to
disgorge the value enjoyed or realized by Participant from the RSUs and the
underlying Shares, as determined by the Board, or a portion of such value as may
be determined by the Board in its sole discretion.  In making its determinations
under this paragraph, the Board may, by way of example only, (i) with respect to
any Shares which have been transferred to Participant in settlement of the RSUs
and which are beneficially owned by Participant as of a date the repayment
obligation arises, require Participant to repay to the Company the Fair Market
Value of such Shares as of the date of such repayment and/or (ii) with respect
to any Shares which were transferred to Participant in settlement of the RSUs
and as to which beneficial ownership has been transferred by Participant as of
the date a repayment obligation arises, require Participant to repay to the
Company the Fair Market Value of such Shares as of the date such Shares were
transferred by Participant.  In each case the amount to be repaid by Participant
shall also include any dividends (including any economic benefit thereof) or
distributions received by Participant with respect to any RSU Shares and, in
calculating the value to be repaid, adjustments may be made for stock splits or
other capital changes or

 

3

--------------------------------------------------------------------------------


 

corporate transactions, as determined by the Board.  If Participant has deferred
payment of any portion of the amounts relating to an RSU that are subject to
repayment hereunder, the amount of Participant’s deferred stock compensation
accrual shall be reduced by the amount subject to repayment, plus all Company
matching amounts and earnings on such amount.  If Participant fails to repay the
required value immediately upon request by the Board, the Company may seek
reimbursement of such value from Participant by reducing salary or any other
payments that may be due to Participant, to the extent legally permissible,
and/or through initiating a legal action to recover such amount, which recovery
shall include any reasonable attorneys fees incurred by the Company in bringing
such action.

 

17.  This Agreement shall be governed by the laws of the State of Rhode Island,
without giving effect to its choice of law provisions.

 

By:

s/ Lisa G. Bisaccia

 

 

Senior Vice President

 

 

Chief Human Resources Officer

 

 

CVS Caremark Corporation

 

 

 

4

--------------------------------------------------------------------------------


 

2012 RSU Annual Grant Agreement

 

5

--------------------------------------------------------------------------------